Exhibit 10.3

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of March 24, 2011 by and
between MACQUARIE CNL INCOME, LP, a Delaware limited partnership, and MACQUARIE
CNL GLOBAL INCOME TRUST, INC., a Maryland corporation (each a “Grantor”, and
collectively, the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking
association (the “Lender”).

PRELIMINARY STATEMENT

The Grantors, the Loan Parties and the Lender are entering into a Credit
Agreement dated as of March 24, 2011 (as it may be amended or modified from time
to time, the “Credit Agreement”). Each Grantor is entering into this Security
Agreement in order to induce the Lender to enter into and extend credit to
MACQUARIE CNL INCOME LP, a Delaware limited partnership (the “Borrower”) under
the Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to the Credit Agreement.

ACCORDINGLY, the Grantors and the Lender, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1        Terms Defined in Credit Agreement.    All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

1.2        Terms Defined in UCC.    Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

1.3        Definitions of Certain Terms Used Herein.    As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” means the date of the Credit Agreement.

“Collateral” shall have the meaning set forth in Article II, except that
“Collateral” shall specifically relate only to the Grantors’ interests in the
Borrowing Base Subsidiaries and not any other subsidiaries of the REIT and/or
the Borrower.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.

“Collection Account” shall have the meaning set forth in Section 7.1(b).

 

AUS:0041907/00169:445549v8    



--------------------------------------------------------------------------------

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall mean, with respect to the Borrower, all Publicly
Traded Equities, and with respect to the Borrowing Base Subsidiaries, all
Publicly Traded Equities and all other ‘investment property’ as it is defined in
Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Borrower, whether or not physically delivered to the Lender
pursuant to this Security Agreement, evidencing the Borrower’s ownership in the
Borrowing Base Subsidiaries or any Publicly Traded Equities.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest, except that Stock Rights shall not include any such rights with
respect to entities which are not “Borrowing Base Subsidiaries” under the terms
of the Credit Agreement .

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

 

AUS:0041907/00169:445549v8

 

2

 

 



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Florida or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Lender, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), as limited below:

 

  (i)

all Accounts of Borrowing Base Subsidiaries;

 

  (ii)

all Chattel Paper of Borrowing Base Subsidiaries;

 

  (iii)

all Documents of Borrowing Base Subsidiaries;

 

  (iv)

all General Intangibles of Borrowing Base Subsidiaries;

 

  (v)

all Goods of Borrowing Base Subsidiaries;

 

  (vi)

all Instruments of Borrowing Base Subsidiaries;

 

  (vii)

all Investment Property;

 

  (viii)

all cash or cash equivalents of Borrowing Base Subsidiaries;

 

  (ix)

all letters of credit, Letter-of-Credit Rights and Supporting Obligations of
Borrowing Base Subsidiaries;

 

  (x)

all Deposit Accounts of the Borrowing Base Subsidiaries with Lender and any
other bank or other financial institution and all Deposit Accounts of Grantors
with Lender; and

 

  (xi)

and all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Lender that:

 

 

AUS:0041907/00169:445549v8

 

3

 

 



--------------------------------------------------------------------------------

3.1        Title, Perfection and Priority.    Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Lender the security interest in
such Collateral pursuant hereto. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on Exhibit
E, the Lender will have a fully perfected first priority security interest in
that Collateral in which a security interest may be perfected by filing, subject
only to Liens permitted under Section 4.1(e).

3.2        Type and Jurisdiction of Organization, Organizational and
Identification Numbers.    The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

3.3        Principal Location.    Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit A;
such Grantor has no other places of business except those set forth in Exhibit
A.

3.4        Collateral Locations.    All of such Grantor’s locations where
Collateral is located are listed on Exhibit A. All of said locations are owned
by such Grantor except for locations which are leased by the Grantor as lessee
and designated in Part VII(b) of Exhibit A.

3.5        Deposit Accounts.    All of such Grantor’s Deposit Accounts are
listed on Exhibit B.

3.6        Exact Names.    Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

3.7        Letter-of-Credit Rights and Chattel Paper.    Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Lender’s Lien on each
item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

3.8        Accounts and Chattel Paper.    The names of the obligors, amounts
owing, due dates and other information with respect to its Accounts and Chattel
Paper are and will be correctly stated in all records of such Grantor relating
thereto and in all invoices and Collateral Reports with respect thereto
furnished to the Lender by such Grantor from time to time. As of the time when
each Account or each item of Chattel Paper arises, such Grantor shall be deemed
to have represented and warranted that such Account or Chattel Paper, as the
case may be, and all records relating thereto, are genuine and in all respects
what they purport to be.

3.9        No Financing Statements, Security Agreements.    No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Lender as the secured party and (b) as permitted
by Section 4.1(e).

3.10        Pledged Collateral.

 

 

AUS:0041907/00169:445549v8

 

4

 

 



--------------------------------------------------------------------------------

  (a)        Exhibit D sets forth a complete and accurate list of all Pledged
Collateral owned by the Borrower. The Borrower is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit D as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Lender hereunder. The Borrower further represents and warrants
that (i) all Pledged Collateral owned by it constituting an Equity Interest has
been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized, validly issued, are fully paid and non-assessable,
(ii) with respect to any certificates delivered to the Lender representing an
Equity Interest, either such certificates are Securities as defined in Article 8
of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, the Borrower has so informed the Lender so that
the Lender may take steps to perfect its security interest therein as a General
Intangible, (iii) all such Pledged Collateral held by a securities intermediary
is covered by a control agreement among the Borrower, the securities
intermediary and the Lender pursuant to which the Lender has Control and
(iv) all Pledged Collateral which represents Indebtedness owed to the Borrower
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer and
such issuer is not in default thereunder.

  (b)        In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) there are existing no options, warrants, calls
or commitments of any character whatsoever relating to such Pledged Collateral
or which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by the
Borrower of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by the
Borrower, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c)        Except as set forth in Exhibit D, the Borrower owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to the Borrower is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1        General.

  (a)        Collateral Records.    Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Lender, such reports relating to such Collateral as the Lender
shall from time to time request.

  (b)        Authorization to File Financing Statements; Ratification.    Such
Grantor hereby authorizes the Lender to file, and if requested will deliver to
the Lender, all financing statements and other documents and take such other
actions as may from time to time be requested by the Lender in order to maintain
a first perfected security interest in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the Lender
may be filed in any filing office in any UCC

 

 

AUS:0041907/00169:445549v8

 

5

 

 



--------------------------------------------------------------------------------

jurisdiction and may (i) indicate such Grantor’s Collateral by any other
description which reasonably approximates the description contained in this
Security Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information to the Lender promptly upon request. Such Grantor also
ratifies its authorization for the Lender to have filed in any UCC jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.

(c)        Further Assurances.    Such Grantor will, if so requested by the
Lender, furnish to the Lender, as often as the Lender requests, statements and
schedules further identifying and describing the Collateral and such other
reports and information in connection with its Collateral as the Lender may
reasonably request, all in such detail as the Lender may specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the Lender
in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

(d)        Disposition of Collateral.    Such Grantor will not sell, lease or
otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to the Credit Agreement.

(e)        Liens.     Such Grantor will not create, incur, or suffer to exist
any Lien on the Collateral owned by it except (i) the security interest created
by this Security Agreement, and (ii) other Permitted Liens.

(f)        Other Financing Statements.    Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except as permitted by Section 4.1(e).
Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Lender, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g)        Locations. Such Grantor will not change its principal place of
business or chief executive office from the location identified on Exhibit A,
other than as permitted by the Credit Agreement.

(h)        Compliance with Terms.     Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral.

4.2      Receivables.

(a)        Certain Agreements on Receivables.    Such Grantor will not make or
agree to make any material discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
materially less than the original amount thereof.

(b)        Collection of Receivables.    Except as otherwise provided in this
Security Agreement and subject to Grantor’s prudent business judgment, such
Grantor will collect and enforce, at such Grantor’s sole expense, all amounts
due or hereafter due to such Grantor under the Receivables owned by it.

 

 

AUS:0041907/00169:445549v8

 

6

 

 



--------------------------------------------------------------------------------

(c)        Delivery of Invoices.  Such Grantor will deliver to the Lender
immediately upon its request duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Lender shall specify.

(d)        Disclosure of Counterclaims on Receivables.    If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Lender in writing. Such Grantor shall send
the Lender a copy of each credit memorandum in excess of $1,000,000.00 as soon
as issued, and such Grantor shall promptly report each credit memo and each of
the facts required to be disclosed to the Lender in accordance with this
Section 4.2(d) on the Borrowing Base Certificates submitted by it.

(e)        Electronic Chattel Paper.  Such Grantor shall take all steps
necessary to grant the Lender Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

4.3      Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Lender immediately upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Lender upon receipt and immediately thereafter deliver to the
Lender any such Chattel Paper, Securities and Instruments constituting
Collateral, (c) upon the Lender’s request, deliver to the Lender (and thereafter
hold in trust for the Lender upon receipt and immediately deliver to the Lender)
any Document evidencing or constituting Collateral and (d) upon the Lender’s
request, deliver to the Lender a duly executed amendment to this Security
Agreement, in the form of Exhibit F hereto (the “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Lender to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral.

4.4      Uncertificated Pledged Collateral.    The Borrower will permit the
Lender from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Lender granted pursuant to this Security Agreement. With
respect to any Pledged Collateral owned by it, the Borrower will take any
actions necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral and (b) any securities intermediary which is the holder
of any Pledged Collateral, to cause the Lender to have and retain Control over
such Pledged Collateral. Without limiting the foregoing, the Borrower will, with
respect to Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a control agreement with the Lender, in
form and substance satisfactory to the Lender, giving the Lender Control.

4.5      Pledged Collateral.

(a)        Changes in Capital Structure of Issuers.    The Borrower will not
(i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Liens and sales of

 

 

AUS:0041907/00169:445549v8

 

7

 

 



--------------------------------------------------------------------------------

assets permitted pursuant to Section 4.1(d)) or merge or consolidate with any
other entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.

(b)        Issuance of Additional Securities.    The Borrower will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to the Borrower.

(c)        Registration of Pledged Collateral.    The Borrower will permit any
registerable Pledged Collateral to be registered in the name of the Lender or
its nominee at any time at the Lender’s option.

(d)        Exercise of Rights in Pledged Collateral.

  (i)         Without in any way limiting the foregoing and subject to clause
(ii) below, the Borrower shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Lender in respect of the Pledged Collateral.

  (ii)        The Borrower will permit the Lender or its nominee at any time
after the occurrence of an Event of Default, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

  (iii)       The Borrower shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
owned by it to the extent not in violation of the Credit Agreement other than
any of the following distributions and payments (collectively referred to as the
“Excluded Payments”): (A) dividends and interest paid or payable other than in
cash in respect of such Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

  (iv)       All Excluded Payments and all other distributions in respect of any
of the Pledged Collateral owned by the Borrower, whenever paid or made, shall be
delivered to the Lender to hold as Pledged Collateral and shall, if received by
the Borrower, be received in trust for the benefit of the Lender, be segregated
from the other property or funds of the Borrower, and be forthwith delivered to
the Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).

4.6     Letter-of-Credit Rights.     If such Grantor is or becomes the
beneficiary of a letter of credit, it shall promptly, and in any event within
two Business Days after becoming a beneficiary, notify the Lender thereof and
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Lender and (ii) agree to direct all payments
thereunder to a Deposit Account at the Lender in form and substance reasonably
satisfactory to the Lender.

 

 

AUS:0041907/00169:445549v8

 

8

 

 



--------------------------------------------------------------------------------

4.7        Federal, State or Municipal Claims.  Such Grantor will promptly
notify the Lender of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

4.8        No Interference.  Such Grantor agrees that it will not interfere with
any right, power and remedy of the Lender provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Lender of any one
or more of such rights, powers or remedies.

4.9        Insurance.   (a)   In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall be in an
amount equal to the lesser of the Commitment or the total replacement cost value
of the improvements.

  (a)        All insurance policies required hereunder or under the Credit
Agreement shall name the Lender as an additional insured or as loss payee, as
applicable, and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Lender, which provide
that: (i) all proceeds thereunder with respect to any Collateral shall be
payable to the Lender; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty days prior written notice given
to the Lender.

  (b)        All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Lender. If such Grantor
fails to obtain any insurance as required by this Section, the Lender may obtain
such insurance at the Borrower’s expense. By purchasing such insurance, the
Lender shall not be deemed to have waived any Default arising from the Grantor’s
failure to maintain such insurance or pay any premiums therefor.

4.10      Change of Name or Location; Change of Fiscal Year.  Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Lender shall
have received at least thirty days prior written notice of such change and the
Lender shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Lender’s security
interest in the Collateral, or (2) any reasonable action requested by the Lender
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Lender in any Collateral),
provided that, any new location shall be in the continental U.S. Such Grantor
shall not change its fiscal year which currently ends on December 31.

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1        Events of Default.    The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

 

AUS:0041907/00169:445549v8

 

9

 

 



--------------------------------------------------------------------------------

(a)         Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.

(b)        The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.

(c)        The breach by any Grantor (other than a breach which constitutes an
Event of Default under any other Section of this Article V) of any of the terms
or provisions of this Security Agreement which is not remedied within ten days
after such breach.

(d)        The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.

(e)        Any Equity Interest which is included within the Collateral shall at
any time constitute a Security or the issuer of any such Equity Interest shall
take any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Lender and such Security is properly defined as such under Article 8 of
the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise, or (ii) the Lender has entered into a control
agreement with the issuer of such Security or with a securities intermediary
relating to such Security and such Security is defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise.

5.2      Remedies.

(a)        Upon the occurrence of an Event of Default, the Lender may exercise
any or all of the following rights and remedies:

  (i)        those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the Lender
prior to an Event of Default;

  (ii)       those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

  (iii)     give notice of sole control or any other instruction under any
control agreement with any securities intermediary and take any action therein
with respect to such Collateral;

  (iv)     without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of the Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable; and

  (v)      concurrently with written notice to the Borrower, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange

 

 

AUS:0041907/00169:445549v8

 

10

 

 



--------------------------------------------------------------------------------

certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations, to exercise the
voting and all other rights as a holder with respect thereto, to collect and
receive all cash dividends, interest, principal and other distributions made
thereon and to otherwise act with respect to the Pledged Collateral as though
the Lender was the outright owner thereof.

(b)        The Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(c)        The Lender shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Lender, the whole or any part of the Collateral
so sold, free of any right of equity redemption, which equity redemption the
Grantor hereby expressly releases.

(d)        Until the Lender is able to effect a sale, lease, or other
disposition of Collateral, the Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Lender. The Lender may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Lender’s remedies, with respect to such appointment without prior notice or
hearing as to such appointment.

(e)         If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Swap Obligations
outstanding, the Lender may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations pursuant to the terms of the Swap
Agreement.

(f)         Notwithstanding the foregoing, the Lender shall not be required to
(i) make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Grantor, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of their rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

(g)        The Borrower recognizes that the Lender may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. The
Borrower also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the Borrower or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the Borrower and the issuer
would agree to do so.

5.3      Grantor’s Obligations Upon Default.    Upon the request of the Lender
after the occurrence of a Default, each Grantor will:

 

 

AUS:0041907/00169:445549v8

 

11

 

 



--------------------------------------------------------------------------------

  (a)        assemble and make available to the Lender the Collateral and all
books and records relating thereto at any place or places specified by the
Lender, whether at a Grantor’s premises or elsewhere;

  (b)        permit the Lender, by the Lender’s representatives and agents, to
enter, occupy and use any premises where all or any part of the Collateral, or
the books and records relating thereto, or both, are located, to take possession
of all or any part of the Collateral or the books and records relating thereto,
or both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the Grantor for such use and occupancy;

  (c)        prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance satisfactory to the Lender, and furnish to
the Lender, or cause an issuer of Pledged Collateral to furnish to the Lender,
any information regarding the Pledged Collateral in such detail as the Lender
may specify;

  (d)        take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Lender to consummate a public sale or other disposition of the Pledged
Collateral; and

  (e)        at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the Lender,
at any time, and from time to time, promptly upon the Lender’s request, the
following reports with respect to the applicable Grantor: (i) a reconciliation
of all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a
test verification of such Accounts.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1        Account Verification.    The Lender may, at any time, in the Lender’s
own name, in the name of a nominee of the Lender, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of such Grantor, parties to contracts with any such Grantor and obligors
in respect of Instruments of any such Grantor to verify with such Persons, to
the Lender’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables.

6.2        Authorization for Secured Party to Take Certain Action.

  (a)        Each Grantor irrevocably authorizes the Lender at any time and from
time to time in the sole discretion of the Lender and appoints the Lender as its
attorney in fact (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Lender’s sole discretion to
perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Lender in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Lender’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries

 

 

AUS:0041907/00169:445549v8

 

12

 

 



--------------------------------------------------------------------------------

holding Pledged Collateral as may be necessary or advisable to give the Lender
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Lender to the Secured Obligations as provided in
Section 7.3, (vi) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder), (vii) to contact Account Debtors for any reason, (viii) to demand
payment or enforce payment of the Receivables in the name of the Lender or the
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) to sign such Grantor’s name
on any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Lender may designate and to receive, open and dispose of all
mail addressed to such Grantor, and (xvi) to do all other acts and things
necessary to carry out this Security Agreement; and such Grantor agrees to
reimburse the Lender on demand for any payment made or any expense incurred by
the Lender in connection with any of the foregoing; provided that, this
authorization shall not relieve such Grantor of any of its obligations under
this Security Agreement or under the Credit Agreement.

  (b)        All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Lender, under this Section 6.2 are solely
to protect the Lender’s interests in the Collateral and shall not impose any
duty upon the Lender to exercise any such powers.

6.3        Proxy.      THE BORROWER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE LENDER AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE)
WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.

6.4        Nature of Appointment; Limitation of Duty.    THE APPOINTMENT OF THE
LENDER AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE LENDER NOR ANY OF ITS RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE

 

 

AUS:0041907/00169:445549v8

 

13

 

 



--------------------------------------------------------------------------------

SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII

[INTENTIONALLY DELETED]

ARTICLE VIII

GENERAL PROVISIONS

8.1        Waivers.    Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Lender arising out of the repossession, retention or sale of
the Collateral, except such as arise solely out of the gross negligence or
willful misconduct of the Lender as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Lender, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

8.2        Limitation on the Lender’s Duty with Respect to the
Collateral.    The Lender shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Lender shall use reasonable care with
respect to the Collateral in its possession or under its control. The Lender
shall not have any other duty as to any Collateral in its possession or control
or in the possession or control of any agent or nominee of the Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. To the extent that applicable law imposes
duties on the Lender to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Lender (i) to fail to incur expenses deemed significant by the Lender to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix)

 

 

AUS:0041907/00169:445549v8

 

14

 

 



--------------------------------------------------------------------------------

to dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Lender against risks of
loss, collection or disposition of Collateral or to provide to the Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Lender in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Lender would be commercially
reasonable in the Lender’s exercise of remedies against the Collateral and that
other actions or omissions by the Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to the Grantor or to impose any duties on
the Lender that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 8.2.

8.3        Compromises and Collection of Collateral.    The Grantors and the
Lender recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Grantor agrees that the Lender
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.

8.4        Secured Party Performance of Debtor Obligations.    Without having
any obligation to do so, the Lender may perform or pay any obligation which the
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Lender for any amounts paid by the Lender pursuant to this
Section 8.4. The Grantors’ obligation to reimburse the Lender pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

8.5        Specific Performance of Certain Covenants.    Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.10 or 5.3 will cause
irreparable injury to the Lender, that the Lender has no adequate remedy at law
in respect of such breaches and therefore agrees, without limiting the right of
the Lender to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

8.6        Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender unless such authorization is in writing signed by the Lender.

8.7        No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Lender to exercise any right or remedy granted under this Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Default
or an acquiescence therein, and any single or partial exercise of any such right
or remedy shall not preclude any other or further exercise thereof or the
exercise of any other right or remedy. No waiver, amendment or other variation
of the terms, conditions or provisions of this Security Agreement whatsoever
shall be valid unless in writing signed by the Lender and then only to

 

 

AUS:0041907/00169:445549v8

 

15

 

 



--------------------------------------------------------------------------------

the extent in such writing specifically set forth. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Lender until the Secured Obligations have been
paid in full.

8.8        Limitation by Law; Severability of Provisions.  All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

8.9        Reinstatement.    This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.10      Benefit of Agreement.    The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Lender and their respective successors and assigns (including all persons who
become bound as a debtor to this Security Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Security Agreement or any interest herein, without the prior written consent of
the Lender. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Lender hereunder.

8.11      Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

8.12        Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Lender for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Lender) paid or incurred by the
Lender in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

 

AUS:0041907/00169:445549v8

 

16

 

 



--------------------------------------------------------------------------------

8.13      Headings.      The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

8.14      Termination.    This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the Lender as required by the Credit Agreement) and no commitments
of the Lender which would give rise to any Secured Obligations are outstanding.

8.15      Entire Agreement.    This Security Agreement embodies the entire
agreement and understanding between the Grantor and the Lender relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Lender relating to the Collateral.

8.16      CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF FLORIDA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

8.17      CONSENT TO JURISDICTION.    EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR TEXAS STATE COURT SITTING
IN DALLAS, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST
ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY GRANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN DALLAS, TEXAS.

8.18      WAIVER OF JURY TRIAL.   EACH GRANTOR AND THE LENDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.19      Indemnity.    Each Grantor hereby agrees to indemnify the Lender, and
its successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Lender is a party thereto) imposed on, incurred by
or asserted against the Lender, or its successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement, or
the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Lender or any Grantor).

 

 

AUS:0041907/00169:445549v8

 

17

 

 



--------------------------------------------------------------------------------

8.20      Counterparts.   This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

ARTICLE IX

NOTICES

9.1        Sending Notices.    Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the notice address set forth on Exhibit A, and to the Lender at the address
set forth in accordance with the Credit Agreement.

9.2        Change in Address for Notices.    Each of the Grantors and the Lender
may change the address for service of notice upon it by a notice in writing to
the other parties.

[Signature Page Follows]

 

 

AUS:0041907/00169:445549v8

 

18

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Lender have executed this Security
Agreement as of the date first above written.

 

GRANTORS:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:   Macquarie CNL Income GP, LLC,   a Delaware limited liability company   its
General Partner   By:  

Macquarie CNL Global Income Trust, Inc., a Maryland corporation its Managing
Member

    By:  

/s/ Robert A. Bourne

           Robert A. Bourne            Chief Executive Officer

 

MACQUARIE CNL GLOBAL INCOME TRUST, INC., a Maryland corporation

By:  

/s/ Robert A. Bourne

Name:  

Robert A. Bourne

Title:  

Chief Executive Officer

LENDER

JPMORGAN CHASE BANK, N.A., a national banking association

By:  

/s/ Clayton D. Conger

Name:  

Clayton D. Conger

Title:  

Credit Banker

 

 

AUS:0041907/00169:445549v8

 

19

 

 



--------------------------------------------------------------------------------

THE STATE OF FLORIDA   §   § COUNTY OF ORANGE   §

This instrument was acknowledged before me on the 23 day of March, 2011, by
Robert A. Bourne, as Chief Executive Officer of Macquarie CNL Global Income
Trust, Inc., a Maryland corporation, Managing Member of Macquarie CNL Income GP,
LLC, a Delaware limited liability company, General Partner of MACQUARIE CNL
INCOME, LP, a Delaware limited partnership, on behalf of said corporation,
limited liability company and limited partnership.

 

/s/ Linda A. Scarcelli                 Notary Public, State of Florida

 

THE STATE OF FLORIDA   §   § COUNTY OF ORANGE   §

This instrument was acknowledged before me on the 23 day of March, 2011, by
ROBERT A. BOURNE as Chief Executive Officer of MACQUARIE CNL GLOBAL INCOME
TRUST, INC., a Maryland corporation, on behalf of said corporation.

 

/s/ Linda A. Scarcelli                                                         
Notary Public, State of Florida

 

THE STATE OF TEXAS   §   § COUNTY OF DALLAS   §

This instrument was acknowledged before me on the 23rd day of March, 2011, by
Clayton D. Conger, as Credit Banker of JPMORGAN CHASE BANK, N.A., a national
banking association, on behalf of said association.

 

/s/ Donna L. Usher                                              Notary Public,
State of Texas

 

 

AUS:0041907/00169:445549v8

 

20

 

 



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

450 South Orange Avenue

13th Floor

Orlando, Florida 32801

ATTN: Steven D. Shackelford, Chief Financial Officer

Facsimile: 407-540-2500

 

 

INFORMATION AND COLLATERAL LOCATIONS [Macquarie CNL Global Income Trust, Inc.]

 

I. Name of Grantor: Macquarie CNL Global Income Trust,
Inc.                            

 

II. State of Incorporation or Organization:
Maryland                                             

 

III. Type of Entity: Corporation                                      
              

 

IV. Organizational Number assigned by State of Incorporation or Organization:
D12936548

 

V. Federal Identification Number:
26-4386951                                             

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

 

    450 South Orange Avenue     13th Floor     Orlando, FL 32801   Attention:  
Steven D. Shackelford, Chief Financial Officer

 

VII. Locations of Collateral: Only Collateral from the Trust will be bank
account with Lender.

(a)        Properties Owned by the Grantor: - Bank account with Lender to be
opened post-closing.

(b)        Properties Leased by the Grantor (Include Landlord’s Name): N/A

(c)        Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements (include name of Warehouse Operator or other Bailee or
Consignee): N/A

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT A – Page 1

 

 



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS [Macquarie CNL Income, LP]

 

I. Name of Grantor: Macquarie CNL Income, LP

 

II. State of Incorporation or Organization:
Delaware                                    

 

III. Type of Entity: Limited partnership                                      
  

 

IV. Organizational Number assigned by State of Incorporation or Organization:
4661471

 

V. Federal Identification Number: 26-4387248

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

 

    450 South Orange Avenue     13th Floor     Orlando, FL 32801   Attention:  
Steven D. Shackelford, Chief Financial Officer

 

VII. Locations of Collateral:     (1)

(d)        Properties Owned by the Grantor: Bank account to be opened with
Lender post-closing.

(e)        Properties Leased by the Grantor (Include Landlord’s Name): N/A

(f)        Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements (include name of Warehouse Operator or other Bailee or
Consignee): N/A

(1) To be supplemented at time of each draw on the Credit Facility.

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT A – Page 2

 

 



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor

 

  Account Number Macquarie CNL Global Income Trust, Inc.   To be opened
post-closing Macquarie CNL Income, L.P.   To be opened post-closing         
                                   

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT B – Page 1

 

 



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None

CHATTEL PAPER

None

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT C – Page 1

 

 



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.10 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY (1)

STOCKS

 

Name of

Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares                                                                         
                

 

BONDS

 

Name of

Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                                                       

GOVERNMENT SECURITIES

 

Name of
Grantor    Issuer    Number    Type   

Face

Amount

  

Coupon

Rate

   Maturity                                                                    
                                    

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor   Issuer  

Description of

Collateral

  

Percentage Ownership

Interest

                                                     

  [Add description of custody accounts or arrangements with securities
intermediary, if applicable]

(1) None at initial closing.   To be supplemented at time of draws on Credit
Facility.

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT D – Page 1

 

 



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

To be supplemented post-closing

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT E – Page 1

 

 



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 4.3)

AMENDMENT

This Amendment, dated                                 ,          is delivered
pursuant to Section 4.3 of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
March             , 2011, between the undersigned, as the Grantors, and JPMorgan
Chase Bank, N.A., as the Lender, (the “Security Agreement”) and that the
Collateral listed on Schedule I to this Amendment shall be and become a part of
the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in said Security Agreement.

 

MACQUARIE CNL INCOME, LP, a Delaware limited partnership By:   Macquarie CNL
Income GP, LLC,   a Delaware limited liability company   its General Partner  
By:  

Macquarie CNL Global Income

Trust, Inc., a Maryland corporation

    its Managing Member     By:  

 

           Steven D. Shackelford            Chief Financial Officer

 

MACQUARIE CNL GLOBAL INCOME TRUST, INC., a Maryland corporation By:  

 

Name:  

 

Title:  

 

LENDER JPMORGAN CHASE BANK, N.A., a national banking association By:  

 

Name:  

 

Title:  

 

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT F – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of

Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage  of
Outstanding
Shares                                                                         
                

 

BONDS

 

Name of

Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                                                       

GOVERNMENT SECURITIES

 

Name of

Grantor

   Issuer    Number    Type   

Face

Amount

  

Coupon

Rate

   Maturity                                                                    
                                    

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor    Issuer   

Description of

Collateral

  

Percentage Ownership

Interest

                                                           

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 

AUS:0041907/00169:445549v8

 

EXHIBIT F – Page 2

 

 